TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00568-CV


                                Marwan Alsuhaili, Appellant

                                              v.

          Austin Roadside Services, Inc., and Ruth Bueschel Strackany, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-17-000972, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Marwan Alsuhaili has filed an agreed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: April 13, 2022